Exhibit NEW CENTURY BANK, as Issuer to WILMINGTON TRUST COMPANY, as Trustee, Paying Agent, Calculation Agent and Securities Registrar INDENTURE Dated as of June 29, 2004 FLOATING RATE SUBORDINATED DEBT SECURITIES DUE 2014 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section 1.01. Definitions 1 Section 1.02. Compliance Certificates and Opinions 6 Section 1.03. Form of Documents Delivered to Trustee 7 Section 1.04. Notices, etc. to Trustee and Issuer 8 Section 1.05. Notice to Holders; Waiver 8 Section 1.06. Effect of Headings and Table of Contents 8 Section 1.07. Successors and Assigns 8 Section 1.08. Separability Clause 8 Section 1.09. Benefits of Indenture 9 Section 1.10. Governing Law 9 Section 1.11. Business Day Convention 9 ARTICLE II DEBT SECURITY FORMS Section 2.01. Forms Generally 9 Section 2.02. Form of Trustee's Certificate of Authentication 9 ARTICLE III THE DEBT SECURITIES Section 3.01. Authentication, Delivery and Dating 10 Section 3.02. Denominations 10 Section 3.03. Execution 10 Section 3.04. Registration, Transfer and Exchange 11 Section 3.05. Mutilated, Destroyed, Lost and Stolen Debt Securities 14 Section 3.06. Redemption at Maturity 15 Section 3.07. Payment of Interest; Interest Rights Preserved 15 Section 3.08. Additional Amounts 16 Section 3.09. Cancellation 17 Section 3.10. Computation of Interest 18 Section 3.11. CUSIP Numbers 19 Section 3.12. Persons Deemed Owners 19 ARTICLE IV SATISFACTION AND DISCHARGE Section 4.01. Satisfaction and Discharge of Indenture 20 Section 4.02. Application of Trust Money 21 Section 4.03. Paying Agent to Repay Moneys Held 21 i Section 4.04. Return of Unclaimed Moneys 21 ARTICLE V REMEDIES Section 5.01. Events of Default 22 Section 5.02. Acceleration of Maturity; Rescission and Annulment 22 Section 5.03. Defaults; Collection of Indebtedness and Suits for Enforcement by Trustee 23 Section 5.04. Trustee May File Proofs of Claim 24 Section 5.05. Trustee May Enforce Claims without Possession of Debt Securities 25 Section 5.06. Application of Money Collected 25 Section 5.07. Limitation on Suits 25 Section 5.08. Unconditional Right of Holders to Receive Principal and Interest 26 Section 5.09. Restoration of Rights and Remedies 26 Section 5.10. Right and Remedies Cumulative 26 Section 5.11. Delay or Omission Not Waiver 27 Section 5.12. Control by Holders 27 Section 5.13. Waiver of Past Event of Default 27 Section 5.14. Undertaking for Costs 27 ARTICLE VI THE TRUSTEE Section 6.01. Certain Duties and Responsibilities 28 Section 6.02. Notice of Defaults 29 Section 6.03. Certain Rights of Trustee 29 Section 6.04. Not Responsible for Recitals or Issuance of Debt Securities 30 Section 6.05. May Hold Debt Securities 30 Section 6.06. Money Held in Trust 30 Section 6.07. Compensation and Reimbursement 31 Section 6.08. Disqualification, Conflicting Interests 32 Section 6.09. Corporate Trustee Required, Eligibility 32 Section 6.10. Resignation and Removal, Appointment of Successor 32 Section 6.11. Acceptance of Appointment by Successor 34 Section 6.12. Merger, Conversion, Consolidation or Succession to Business 34 Section 6.13. Preferential Collection of Claims against Issuer 34 Section 6.14. Appointment of Authenticating Agent 34 ARTICLE
